364 U.S. 661 (1961)
KIMBROUGH
v.
UNITED STATES.
No. 128.
Supreme Court of United States.
Argued January 11-12, 1961.
Decided January 16, 1961.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Edward L. Barrett, Jr. argued the cause and filed a brief for petitioner.
Bruce J. Terris argued the cause for the United States. With him on the brief were Solicitor General Rankin, Assistant Attorney General Wilkey, Beatrice Rosenberg and Robert G. Maysack.
PER CURIAM.
We brought this case here to consider whether cumulative sentences can validly be imposed upon conviction under the National Motor Vehicle Theft Act for transporting a stolen automobile in interstate commerce and for receiving, concealing, and storing the same automobile, in a continuing criminal transaction. After oral argument and a more thorough consideration of the record than was afforded when the petition for certiorari was granted, we have concluded that this question is not presented with sufficient clarity in this case. Accordingly, the writ is dismissed.